Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 37, 86, 127-128, 130, 132-134, 137 and 139 are currently pending in the application and are examined on the merits below.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application Nos 62/362746 and 62/405180, fail to provide adequate support or enablement in the manner provided by 35  U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically insufficient support is identified for the limitation “wherein the antigen recognition 
Claim Objections
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES.
Applicant’s cancellation of the claim 235 has obviated the basis for this rejection and therefore the objection is withdrawn. 
Claim Rejections - 35 USC § 112
Applicant’s amendments and claim cancellations have obviated this basis for rejection to remove the terminology (trademark/trade name) “Centyrin” from the pending claims has obviated the previous rejection under 35 U.S.C. 112(b) and therefore this rejection is withdrawn. 
	Applicant’s amendments and claim cancellations have obviated the previous basis for rejection under 35 U.S.C. 112(a)-written description. Applicant has amended the pending claim 1 to incorporate the SEQ ID NO: 42, which comprises a specific defined antigen binding domain of a FN3 domain antibody like molecule which binds to the BCMA molecule. Therefore this basis of rejection is withdrawn. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 37, 86, 127-128, 130, 132-134, 137 and 139 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chin et al (WO2018052828A1). Chin et al discloses BCMA specific chimeric antigen receptors, and sequences which form the basis for the construction of the complete chimeric antigen receptor sequences (Table 4 as a summary). Chin constructed therefore, as evidenced by Example 4, . 
Instant SEQ ID NO: 42 subsequence
Functional fragment
Chin SEQ ID NO: 
 % homology

1-21
Signal Peptide
2
100
22-111
Antigen Binding (A08)
14
100
112-158
CD8-Hinge
3
100
159-181
CD8-Transmembrane
4
100
182-222
4-1BB Costimulatory
5
100
223-334
CD3zeta signalling
6
100


Therefore the disclosure of Chin anticipates the instantly claimed SEQ ID NO: 42 or alternatively it would be obvious to utilize the components that are disclosed by Chin for the construction of a chimeric antigen receptor which binds to the BCMA molecule.  In regards to claim 37 and 139, Chin et al describe that the invention may be formulated in a pharmaceutical composition with a pharmaceutically acceptable carrier (p19, 30-35).  With respect to the claim 86, 127 the chimeric antigen receptor is described as being comprised of potentially a viral vector (as such a nanoparticle) which comprises a nucleic acid encoding the CAR of the invention (p23, 25-33).  With respect to claims 128, 132, 133, 134 and 137 the disclosure of Chin et al describes that a cell may comprise the CAR of the invention and that this cell may be an autologous T cell (p27, 19-32. With respect to claim 130, 139 the reference of Chin describes that immune cells of the invention are transduced with a viral vector (“a composition”) comprising a nucleic acid encoding a CAR of the invention as described (p28, 15-20).
. 
Response to Arguments
Applicant's arguments filed 06-22-2021 have been fully considered but they are not persuasive. The applicant has amended claim 1 to incorporate the sequence of SEQ ID NO: 42 as a complete chimeric antigen receptor polyprotein, however as described above the sequence as claimed is made obvious/anticipated by the reference of Chin et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN HARTNETT/Examiner, Art Unit 1644       

/AMY E JUEDES/Primary Examiner, Art Unit 1644